  Case 1:19-mj-05644-KMW Document 14 Filed 12/06/19 Page 1 of 1 PageID: 28
                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                               Minutes of Proceedings



 OFFICE: CAMDEN                                       DATE: December 6, 2019

 JUDGE KAREN M. WILLIAMS

 COURT REPORTER: Electronic Court Recorder

 TITLE OF CASE:                                       DOCKET NO. 19-MJ-5644 (KMW)
 UNITED STATES OF AMERICA
 v.
 RICHARD TOBIN

              DEFENDANT PRESENT

APPEARANCES:
Kristen M. Harberg, AUSA for Government
Lisa Lewis AFPD for Defendant
Gary Pettiford, U.S. Pretrial Services


NATURE OF PROCEEDINGS: Bail Hearing
Hearing on Defendant’s application for bail following mental health evaluation.
Ordered application denied.
Order of Detention to be entered.


                                            s/Dave Bruey
                                            DEPUTY CLERK


 TIME COMMENCED: 2:53 p.m.         TIME ADJOURNED: 4:16 p.m.
 TOTAL TIME: 1 hour and 23 minutes
